This is an appeal from a judgment rendered on writ of certiorari. The only record on file is in the form of a typewritten transcript. Appellant has not complied with section 953c of the Code of Civil Procedure, which provides that upon such a record the parties must "print in their briefs, or in a supplement appended thereto, such portions of the record as they desire to call to the attention of the court." The brief for appellant is absolutely deficient, in that no part of the record has been printed therein.
On the authority of Stewart v. Andrews, 35 Cal.App. 230, [169 P. 397]; Jones v. American Potash Co., 35 Cal.App. 128, [169 P. 397]; Hepler v. Wright, 35 Cal.App. 567, [170 P. 667], and other cases cited in those decisions, the judgment is affirmed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on April 4, 1918. *Page 124